DETAILED ACTION
This Office Action is in response to Amendment filed June 21, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed June 21, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicants attempt to revise the original specification to redefine a mobility and a carrier concentration in the specification filed June 21, 2022.  Applicants are required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities: “carrier” should be replaced with “carriers” on line 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Applicants did not originally disclose “an atomic ratio of In/(In+Zn+Ti+Sn) being not less than 0.46” as recited on line 3, because while Applicants may have originally disclosed some atomic ratios of In/(In+Zn+Ti+Sn) being not less than 0.46, the newly claimed range covers an entire range of an atomic ratio of In/(In+Zn+Ti+Sn) being not less than 0.46 or ≥ 0.46, which can be 0.46, 0.47, 0.51, 0.89, 0.95, 0.99, etc., none of which Applicants originally disclosed, or some of which were not originally disclosed by Applicants.
(2) Also, Applicants did not originally disclose “an atomic ratio of In/(In+Zn+Ti+Sn) being not less than 0.46” as recited on line 3, and “an atomic ratio of (In+Sn)/(In+Zn+Ti+Sn) being not less than 0.48 and not more than 0.72” as recited on lines 4-5, and then “an atomic ratio of Sn/(In+Zn+Ti+Sn) being not less than 0.02 and not more than 0.21” as recited on lines 7-8, because (a) when “an atomic ratio of In/(In+Zn+Ti+Sn)” is “not less than 0.46” or In/(In+Zn+Ti+Sn) ≥ 0.46, and “an atomic ratio of (In+Sn)/(In+Zn+Ti+Sn)” is “not less than 0.48 and not more than 0.72” or 0.48 ≤ (In+Sn)/(In+Zn+Ti+Sn) ≤ 0.72, the atomic ratio of Sn would be 0.02 ≤ Sn/(In+Zn+Ti+Sn) ≤ 0.26, which is not the same range with “an atomic ratio of Sn/(In+Zn+Ti+Sn) being not less than 0.02 and not more than 0.21” recited on lines 7-8; in other words, the upper limit of the atomic ratio Sn/(In+Zn+Ti+Sn) is 0.26 according to the atomic ratios recited on lines 3-5, and the upper limit of the atomic ratio of Sn/(In+Zn+Ti+Sn) is 0.21 on lines 7-8, and therefore, either the limitations on lines 3-5 or the limitation on lines 7-8 do(es) not comply with the written description requirement.
(3) Further, Applicants did not originally disclose “an atomic ratio of Ti/(In+Zn+Ti+Sn) being not less than 0.03 and not more than 0.10” as recited on line 9 when the atomic ratios of (In+Sn)/(In+Zn+Ti+Sn), Sn/(In+Sn) and Sn/(In+Zn+Ti+Sn) are varied as on lines 4-8, because (a) the sum of the atomic ratios of In/(In+Zn+Ti+Sn), Zn/(In+Zn+Ti+Sn), Ti/(In+Zn+Ti+Sn) and Sn/(In+Zn+Ti+Sn) should be 1, (b) therefore, when the atomic ratios of (In+Sn)/(In+Zn+Ti+Sn), Sn/(In+Sn) and Sn/(In+Zn+Ti+Sn) are varied as recited on lines 4-8, the atomic ratio of Ti/(In+Zn+Ti+Sn) should also be changed accordingly, and (c) however, the upper limit of the atomic ratio of Ti/(In+Zn+Ti+Sn) recited on line 9 remains the same, and Applicants did not originally disclose a constant upper limit of the atomic ratio of Ti/(In+Zn+Ti+Sn) when all the other atomic ratios vary.
(4) Still further, Applicants did not originally disclose the total carrier concentration recited on lines 10-12 of the amended claim 1; while Applicants filed a Declaration on June 21, 2022 to allege that “The terms “carrier density” and “carrier concentration” are used interchangeably in the subject application and refer to total carrier concentration (or density) of oxygen vacancies and carriers created by dopants or impurities, and a person of ordinary skill in the art would understand this from the disclosure in the original specification”, this is not necessarily the case since one of ordinary skill in the art knows that there are two types of carrier concentrations, i.e. a carrier concentration originated from dopants and a carrier concentration originated from dopants and oxygen vacancies, neither of which Applicants hinted at in the original disclosure; in the Declaration and Specification filed June 21, 2022, Applicants appear to have attempted to redefine the claimed carrier concentration as “a total carrier concentration”, while the original specification was silent on oxygen vacancies and “a total carrier concentration”; furthermore, as discussed below under 35 USC 112(b) rejections, “a total carrier concentration” may not be a well-defined term, and in this case, Applicants alleged that Applicants originally disclosed an ambiguous term of “a total carrier concentration”.
(5) Still further, Applicants did not originally disclose that “carrier” is “created by dopants or impurities”, because (a) Applicants did not mention any dopants and impurities in the original disclosure, (b) Applicants did not originally disclose what the dopants or impurities are, (c) therefore, the dopants or impurities can be dopants or impurities that were not available or known before the effective filing date of the claimed invention, and (d) for example, while arguendo Applicants may have used Si as a dopant, the claimed “dopants or impurities” can be any dopants or impurities such as La, Yb or Pr.
(6) Still further, Applicants did not originally disclose that “a total carrier concentration” is in the newly claimed range of “a total carrier concentration, of oxygen vacancies and carrier created by dopants or impurities, being not less than 3.5×1017/cm3 and not more than 4.1×1019/cm3” in conjunction with the altered atomic ratios recited on lines 3-9, because (a) if arguendo the newly claimed total carrier concentration includes oxygen vacancies, the number of the oxygen vacancies would be different depending on the material composition of the oxide semiconductor thin film since In, Zn, Ti and Sn have different bonding energies with oxygen atoms, and therefore, the probability of creating oxygen vacancies would be varied when the material composition of the oxide semiconductor thin film is changed, i.e. when the atomic ratios of In, Zn, Ti and Sn are changed, and (b) however, without Applicants’ originally disclosing the specific correlation between the atomic ratios of In, Zn, Ti and Sn, the total carrier concentration recited on lines 10-12 appears to be arbitrarily truncated from the originally disclosed range of the carrier concentration, rendering the amended claim 1 noncompliant with the written description requirement.
(7) Still further, Applicants did not originally disclose “an electron mobility of the oxide semiconductor thin film” recited on line 13, because (a) even though Applicants appear to have attempted to redefine the mobility as an electron mobility by using the Declaration filed June 21, 2022, Applicants did not use the term “electron mobility” in the original specification, and (b) a carrier mobility can be an electron mobility or a hole mobility, and depending on where the oxide semiconductor thin film is used, i.e. a p-type field effect transistor or an n-type field effect transistor, a carrier mobility can be an electron mobility or a hole mobility, neither of which Applicants originally disclosed in a specific manner.
(8) Still further, Applicants did not originally disclose that “an electron mobility of the oxide semiconductor thin film is not less than 20 cm2/Vs” as recited on lines 13-14, because (a) even if arguendo the mobility was an electron mobility, the electron mobility of the oxide semiconductor thin film would depend on numerous parameters including the material composition of the oxide semiconductor thin film, the carrier concentration, the dopant/impurity concentration, the density of the oxygen vacancies, the crystallinity of the oxide semiconductor thin film, and so on, (b) however, even though the material composition of the oxide semiconductor thin film has been changed as recited by the altered ranges of the atomic ratios recited on lines 3-9, and the concentration of the oxygen vacancies and/or the dopants or impurities have also been changed as recited on lines 10-12, the claimed (electron) mobility remains the same with the range recited in the original claim 4, and (c) therefore, the amended claim 1 reciting a(n electron) mobility the same with the oxide semiconductor thin film Applicants originally claimed in the original claim 1, which by the way is distinct from the oxide semiconductor thin film recited in the amended claim 1, fails to comply with the written description requirement, and may even be unenabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what “a total carrier concentration” recited on line 10 refers to, because (a) Applicants did not originally disclose and define what “a total carrier concentration” refers to, (b) for example, when there are n-type dopants and p-type dopants, it appears that Applicants claim a total carrier concentration of adding the number of the n-type dopants and the number of the p-type dopants, while n-type dopants and p-type dopants would cancel each other in terms of conductivity, and (c) therefore, it is not clear whether “a total carrier concentration” implies that all of the dopants or impurities and oxygen vacancies are of the same conductivity, i.e. the dopants and impurities are n-type dopants and impurities just like the oxygen vacancies functioning as n-type carriers, or it is not clear whether “a total carrier concentration” is typo of a net carrier concentration.
(2) Further regarding claim 1, it is not clear what the “dopants” and “impurities” recited on lines 10-11 each refers to, because (a) Applicants did not use the terms “dopants” and “impurities” in the original disclosure, (b) therefore, it is not clear what can be referred to as “dopants” and “impurities”, and (c) for example, when there are impurities such as Na, it is not clear whether Na ions and/or electrons released from Na atoms would be considered carriers.

Response to Amendment
The Declaration under 37 CFR 1.132 filed June 21, 2022 is insufficient to overcome the rejection of claim 1 based upon 35 USC 112(b) rejections as set forth in the last Office action because: Applicants simply made allegations to redefine what was not originally disclosed in the original specification to obviate the 35 USC 112(b) rejections included in the Non Final Office Action mailed March 21, 2022; also, Applicants refer to a feature in the original disclosure that was not claimed in claim 1; further, the amended claim 1 fails to comply with the written description requirement and is indefinite.

Response to Arguments
Applicants' arguments filed June 21, 2022 have been fully considered but they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazaki et al. (US 11,081,326)
Heo et al., “Combinatorial growth and analysis of Ti–In–Zn–O films deposited by radio‐frequency and direct-current magnetron co-sputtering system,” Thin Solid Films 520 (2012) pp. 7083-7086.
Lim et al., “Transparent Ti-In-Sn-O multicomponent anodes for highly efficient phosphorescent organic light emitting diodes,” Journal of Applied Physics 112 (2012) 023513.

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EAST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        August 16, 2022